DETAILED ACTION

Status of Claims
Claims 1, 4-13, 15, 17-21, 23-25 is/are pending.
Claims 1, 4-13, 15, 17-21, 23-25 is/are rejected.
Claims 2-3, 14, 16, 22 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The amendment filed 12/07/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claims 1, 13, the newly added limitation requiring chemical bonding between the intermediary layer and a backing layer made of polyester resin in general.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-13, 15, 17-21, 23-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as stated in the objections to the amendment filed 12/07/2020 under 35 U.S.C. 132(a).
 	The disclosure as originally filed provides support for chemical bonding between an intermediary layer and a backing layer made from the specific material represented by the trademark ARMORCORE™ (or chemical bonding between the additional layer and a backing layer made from the specific material represented by the trademark ARMORCORE™), but does not provide adequate support for chemical bonding between the intermediary layer and a backing 

The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 08/06/2020 have been withdrawn in view of the Claim Amendments filed 12/07/2020 cancelling claims 2-3, 14, 16, 22.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13, 15, 17-21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2001-150559 (NISHIYAMA-JP ‘559),
	in view of HONGO (US 2014/0213729),
	and in view of TORRES (US 2008/0250558),
	and in view of MORNEAU ET AL (US 2014/0331585),
	and in view of STONE ET AL (US 2019/0047234).
	NISHIYAMA-JP ‘559 discloses a fiber-reinforced molded product comprising: 
• a curable gelcoat layer (1) (corresponding to the recited “surface layer”) comprising unsaturated polyester (e.g., isophthalate-based polyester, etc.); 

• an intermediate layer (2) (corresponding to the recited “intermediary layer”) comprising a first layer (21) comprising unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.) and reinforcing fibers and a second layer (22) comprising unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.) and reinforcing fibers; and 

• a fiber-reinforced resin layer (3) (corresponding to the recited “backing layer”) comprising unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.) and reinforcing fiber.  


The fiber-reinforced molded product is typically formed by: providing a mold surface; applying (e.g., via spraying) the curable gelcoat composition to form a gelcoat layer (1); applying (e.g., via spraying) the first (21) and second (22) polyester-containing layers onto the gelcoat layer to form an uncured intermediate layer (2); applying (e.g., via spraying) the polyester-containing fiber-reinforced resin layer (3) onto the uncured intermediate layer (2); simultaneously curing the uncured intermediate layer (2) and the uncured fiber-reinforced resin layer (3) to form the fiber-reinforced molded product. The fiber-reinforced molded product is useful in bathtub and/or other 
	HONGO ‘729 discloses that it is well known in the art to use curable compositions comprising an unsaturated polyester (e.g., a condensation reaction product of polycarboxylic acids (preferably isophthalic acid for water resistance and reduced viscosity) and polyhydric alcohols), wherein the unsaturated polyester is modified with an unsaturated monocarboxylic acid (e.g., (meth)acrylic acid, etc.) or an unsaturated glycidyl ester compound (e.g., glycidyl (meth)acrylate, etc.), as the curable resin component in gelcoat compositions with good adhesion with other materials (e.g., fiber-reinforced plastics formed from unsaturated polyesters, sheet molding compounds, etc.). (paragraph 0059, 0062-0077, 0200-0202, etc.)
	TORRES discloses that it is well known in the art to form panels for bathtub or shower enclosures using gelcoat-covered composite panels formed by conventional hand lay-up or spray up methods, wherein the back of the panels optionally contain additional structural elements (e.g., ribs, plates, etc.) to provide further stiffening or support, and wherein the panel can be configured or structured to provide contact to structural surfaces (e.g., floor, wall, studs, etc.).  (Figure 1; paragraph 0002, 0021, 0026, etc.)
	MORNEAU ET AL discloses that it is well known in the art that panels for shower or other bathroom fixtures can be configured or structured so that the back surface of the panel contacts or can be installed against a panel-receiving surface (e.g., wall, floor, ceiling, etc. for a bathroom or shower enclosure).  The reference further discloses that it is well known in the art that additional fiberglass-reinforced resin layers (corresponding to the recited “additional layer”) can be applied to the back side of the panels in order to provide additional stiffness and/or to 
	STONE ET AL ‘234 discloses that it is well known in the art that utilizing the same (or similar) compositions (e.g., using common (or the same) polymeric materials, etc.) in contacting adjacent regions (i.e., layers), followed by co-curing (i.e., simultaneously curing) the contacting adjacent layers, can create chemical bonding between the co-cured adjacent layers, and thereby producing fiber-reinforced composite articles which are less susceptible to delamination and have improved interfacial strength between layers. (paragraph 0046-0052, etc.)
 	Regarding claims 1, 4-5, 13, 15, 17-18, 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known acrylic-modified isophthalate-based polyester gelcoat compositions as disclosed in HONGO ‘729 as the gelcoat layer in the fiber-reinforced molded products of NISHIYAMA-JP ‘559 in order to provide the surface of said molded products with superior moisture resistance and enhanced adhesion with the other layers of the molded articles.
	Further regarding claims 1, 11-13, one of ordinary skill in the art would have formed the fiber-reinforced molded product of NISHIYAMA-JP ‘559 in panel or sheet form in order to form enclosure components for bathtubs or showers, as suggested by TORRES and MORNEAU ET AL, in order to produce attractive, delamination-resistant, water-resistant components for bathroom or washing facility structures.
 	Further regarding claims 1, 13, since: (i) NISHIYAMA-JP ‘559 discloses fiber-reinforced molded products in which the intermediate layer (2) and the fiber-reinforced resin layer (3) comprise highly similar compositions (e.g., composed of the same type of polyester resin, etc.), wherein the intermediate layer (2) and the fiber-reinforced resin layer (3) are simultaneously 
	Regarding claims 6-10, 19-21, one of ordinary skill in the art would have applied one or more additional layers of fiber-reinforced resin layers to the back surface of the fiber-reinforced articles of NISHIYAMA-JP ‘559 having the shape of panels as suggested by TORRES in order to provide additional strength and stiffness and/or to provide a surface or structural feature capable of contacting or being attached to a panel-receiving surface (e.g., wall, floor, ceiling) and thereby facilitate positioning and secure installation of the panels in desired locations as suggested by MORNEAU ET AL.
 	Regarding claims 24-25, one of ordinary skill in the art would have applied additional layers of fiber-reinforced resin layers with the same (or highly similar) compositions to the fiber-.

Response to Arguments
Applicant’s arguments filed 12/07/2020 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/07/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	DEFORD ET AL (US 2002/0139082) and JOHNSON ET AL (US 3,859,162) and PUKSZTA ET AL (US 3,923,951) and MACADAMS ET AL (US 2014/0144568) and MEYER ET AL (US 2018/0186098) disclose composite articles with co-cured layers which are chemically bonded together.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 1, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787